Title: General Orders, 25 November 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Monday Novr 25th 1782
                     Parole Arlington.
                     Countersigns Baltimore,
                  Chatham
                  For the day tomorrow Colonel Vose, Major Graham.For duty tomorrow2d Newyork regiment.
                  The order of the 2d instant respecting making Provision for covering the companies of Light infantry having been differently understood—the General directs that the respective regiments shall go on compleating the hutts of their Light companies.
                  This cannot be looked upon as a hardship as those troops continue to undergoe severe duty on the Lines  As soon as the hutts are in a greater degree of forwardness the Light Troops will be releived from the Lines.
               